Title: To Thomas Jefferson from Jean Baptiste Say, 2 November 1803
From: Say, Jean Baptiste
To: Jefferson, Thomas


          
            
              Monsieur
            
            
              before 3 Nov. 1803
            
          
          Daignez recevoir l’hommage que je vous fais de mon Traité d’Economie politique, comme une marque de la haute considération que j’ai pour vos qualités personnelles et pour les principes que vous professez. Puissiez-vous y reconnaître quelques traces de cet amour eclairé de l’humanité et de la liberté qui vous rend si recommandable aux yeux des hommes qui pensent bien.
          Le bonheur dont jouit votre patrie et qui s’est fort accru sous votre administration, est fait pour exciter l’envie des nations d’Europe; et cependant votre prosperité sera peut-etre la source de la leur. Elles verront le degré de bonheur auquel peut prétendre une societé humaine qui consulte le bon sens dans sa legislation, l’économie dans ses dépenses, la morale dans sa politique; et les conseils de la Sagesse ne pourront plus etre representés comme de pures théories non-susceptibles d’application.
          Il vous appartient également de montrer aux amis de la liberté repandus en Europe, quelle étendue de liberté personnelle est compatible avec le maintien du corps social. On ne pourra plus alors souiller par des excès la plus belle des causes; et l’on s’apercevra peut-être enfin que la liberté civile est le veritable but de l’organisation sociale, et qu’il ne faut considerer la liberté politique que comme un moyen de parvenir à ce but.
          Les Etats-unis sont enfans de l’Europe; mais les enfans valent mieux que leurs pères. Nous sommes de vieux parens, elevés dans de sots prejugés, garottés par beaucoup d’anciennes entraves et soumis à une foule de considerations pueriles. Vous n/ous montrerez les veritables moyens de nous en affranchir; car vous avez fait plus que conquérir votre liberté. Vous l’avez affermie.
          Agréez, Monsieur, les assurances de mon devouement sincere et de mon profond Respect.
          
            J. B. Say
            
          
         
          Editors’ Translation
          
            
              Dear Sir,
              
                before 3 Nov. 1803
              
            
            Please accept my Treatise on Political Economy in homage, as a sign of my high esteem for your personal qualities and the principles you profess. May you find herein some traces of the enlightened love of humanity and liberty for which right-minded people so admire you.
            The happiness your country enjoys, and which has so greatly increased under your administration, is justly envied by European nations. Yet, your prosperity may well be the source of theirs. They will see the level of happiness to which a human society can aspire when it brings reason to its legislation, economy to its spending, and morality to its politics. It is no longer possible to depict the path of wisdom as a purely theoretical construct that cannot be implemented.
            You also demonstrate to the friends of liberty throughout Europe the breadth of personal liberty that is compatible with maintaining community. People can no longer sully noble causes with excesses. Perhaps they will come to realize that civil liberty is the true goal of society and that political liberty is only a means to that end.
            The United States are the offspring of Europe, but the children have more merit than their fathers. We are elderly parents, raised with stupid prejudices, bound by ancient impediments, and subject to puerile ideas. You will show us the right way to free ourselves, for you did more than just conquer your freedom: you affirmed it.
            Accept, Sir, the assurance of my sincere devotion and deep respect.
            
              J. B. Say
              
            
          
        